— Appeal by the defendant from a judgment of the County Court, Putnam County (Braatz, J.), rendered September 10, 1984, convicting her of burglary in the first degree, upon her plea of guilty, and imposing sentence of an indeterminate term of imprisonment of 4 to 12 years. The appeal brings up for review the denial (Hickman, J.), after a hearing, of that branch of the defendant’s omnibus motion which was to suppress her statements to the police.
Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to an indeterminate term of imprisonment of 2 to 6 years. As so modified, judgment affirmed.
The hearing court’s finding of fact that the defendant voluntarily accompanied a detective to the sheriff’s office, that she was free to leave at any time before making oral admissions, and that she was not denied the right to counsel and was not offered immunity, was supported by the evidence (see, People v Rhodes, 111 AD2d 194; People v Sanchez, 109 AD2d 761; People v Putland, 105 AD2d 199; People v Armstead, 98 AD2d 726).
However, we find the sentence imposed was excessive to the extent indicated. Mangano, J. P., Brown, Weinstein and Spatt, JJ., concur.